Order unanimously modified in accordance with Memorandum and as so modified affirmed, with costs to respondents. Memorandum: The order appealed from should be modified by deleting from the first ordering paragraph thereof an exception from its provisions as to any denial or requests for relief in the amended answer of defendants Lewis which are inconsistent with the decision of Special Term dated August 27, 1971, such decision and the order granted thereon having been reversed on appeal to this court, and as modified, affirmed. (Appeal from order of Monroe Trial Term denying motion to dismiss third-party complaint.) Present—Goldman, P. J., Del Vecchio, Marsh, Gabrielli and Moule, JJ.